Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  162231 & (14)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162231
                                                                    COA: 354422
                                                                    Wayne CC: 18-000588-FH
  MARCELLIS RAYIMONTE TINSLEY,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the September 16, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2021
         b0112
                                                                               Clerk